DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-12 are pending.
Claims 1, 2, 7, 9 and 11 are amended.
Response to Arguments
Applicant’s arguments, see page 6, filed 02/22/2022, with respect to the specification objections have been fully considered and are persuasive. The title objection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 6, filed 02/22/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 6-9, filed 02/22/2022, with respect to the claim rejections  have been fully considered and are persuasive. The claim rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kishimoto US20180252606 discloses a semiconductor differential pressure sensor includes a pressure detection element, which is arranged such that its main surface is fixed on a top of a first protrusion with an adhesive while a second protrusion is fitted into its opening. 
However, Kishimoto fails to disclose a filter provided from inside the case body to cover the atmosphere introducing hole, the case body having a protrusion, which protrudes to an inside of the case body, the atmosphere introducing hole being formed in the protrusion, the filter being joined to the protrusion, wherein the protrusion further comprises an annular projection formed on the inside of the case body, and wherein the filter is joined to the annular projection.
	Park et al US5315877 (hereinafter “Park”) discloses a versatile low cost capacitive type of electrical pressure transducer includes a sensor module providing an output signal indicative of fluid pressure effective thereon, and an elongate cylindrical housing receiving the module and providing for communication thereto of a first fluid pressure (which may have a high pressure level), and of a second fluid pressure (which may range from a vacuum through atmospheric pressure to a pressure level of a few hundred pounds). Consequently, the transducer may operate as a gauge pressure sensor or as a differential pressure sensor. Alternatively, other types of sensor modules may also be employed in housings of the same or substantially the same design to fulfill other types of pressure measurement tasks. The commonality of component parts of the various sensors contributes to a reduces cost. Also, the components of the housing are economical to manufacture and assemble, and provide for testing and calibration of the sensors at an intermediate step of manufacture. Thus, further cost savings are realized. The housing provides for electrical shielding of the sensor module from electromagnetic and radio frequency 
However, Park fails to disclose a filter provided from inside the case body to cover the atmosphere introducing hole, the case body having a protrusion, which protrudes to an inside of the case body, the atmosphere introducing hole being formed in the protrusion, the filter being joined to the protrusion, wherein the protrusion further comprises an annular projection formed on the inside of the case body, and wherein the filter is joined to the annular projection.
Prior arts such as Kishimoto and Parks made available do not teach, or fairly suggest, a filter provided from inside the case body to cover the atmosphere introducing hole, the case body having a protrusion, which protrudes to an inside of the case body, the atmosphere introducing hole being formed in the protrusion, the filter being joined to the protrusion, wherein the protrusion further comprises an annular projection formed on the inside of the case body, and wherein the filter is joined to the annular projection.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-12and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855